Opinion filed February 26, 2009











 








 




Opinion filed February 26, 2009
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00048-CV
                                                    __________
 
                                            JOSS-I, L.P., Appellant
 
                                                             V.
 
                       RIDDEL
LAND & CATTLE CO. ET AL, Appellees
 

 
                                          On
Appeal from the 39th District Court
 
                                                       Stonewall
County, Texas
 
                                                     Trial
Court Cause No. 4477
 

 
                                              M E
M O R A N D U M   O P I N I O N
JOSS-I,
L.P. has filed in this court a motion to dismiss its appeal.  JOSS-I contends
that its appeal is moot because the trial court has granted its motion for new
trial.  The motion is granted, and the appeal is dismissed.
 
PER CURIAM
February 26,
2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.